DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 04/30/2021 in which claims 1, 3-5, 7, 9, 10, and 12-14, were amended.  Claim 11 has been cancelled.  New claims 15-21 have been added.  Currently, claims 1-10 and 12-21 are pending for examination in this application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The written specification fails to disclose “a set of two or more horizontal jet holes all positioned radially around the longitudinal axis and at a single longitudinal point.”

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  The word “longitudinally” in the 7th and 9th  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The claim appears to be missing a period (“.”) at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-19, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1, 16, 19, and 21]  The claims recite the limitation of a “single longitudinal point” in reference to the location of “a set of two or more horizontal jet holes all positioned radially around the longitudinal axis.”  The examiner is unable to determine the metes and bounds of the claims.  First, the examiner would note that the term “horizontal” has not been defined relative to any particular structures, so it is unclear if the jet holes must occupy the same plane or not.  Furthermore, it is unclear what defines “a single longitudinal point,” since the jet holes themselves must inherently occupy a minimum amount of longitudinal distance along the length of the needle.  For purposes of examination, it is interpreted that “a single longitudinal length” refers to the distance from the proximal end of the proximal-most jet hole to the distal end of the 
[Claims 2-10, 12-15, 17, and 18]  The claims are rejected based upon their dependency from independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, 13, and 15-19, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zyman et al. (PGPub 2020/0276395).
[Claims 1, 16, and 19]  Zyman teaches an apparatus (figure 5, item 200) for injecting a lipolysis composition (paragraph [0033]), the apparatus comprising: 
a lipolysis composition storage (figure 5, item 75) (the examiner notes the limitation is merely interpreted as a container and that the “lipolysis composition” is not a positively recited claim element); 

at least one nozzle-type needle (figure 5, item 24) having a longitudinal axis and a distal end (paragraph [0056]); and 
a set of two or more horizontal let holes (figure 5, item 26) all positioned radially (spaced evenly around a circumference) around the longitudinal axis and at a single longitudinal point (see 112, 2nd rejection interpretation above) adjacent the distal end of the at least one nozzle-type needle and free of any horizontal jets along the longitudinal axis at all other points (as shown in figure 3a), 
wherein a jet of the lipolysis composition (figure 2, item 40) (paragraph [0033]) supplied through the set of two or more horizontal jet holes defines a radial spraying jet (figure 2; paragraph [0047]).
[Claims 2-5]  Zyman teaches the limitations of claim 1, upon which claims 2-5 depend.  In addition, Zymnan discloses the pump (“jet injection system”) is configured to periodically supply the lipolysis composition to the nozzle-type needle (figure 5, item 24) (paragraph [0056]); 
wherein the lipolysis composition is jetted at a pressure into a subcutaneous fat layer through the nozzle-type needle (figure 5, item 24) (paragraphs [0033], [0041], [0048], [0057]); 
wherein a periodical pressure jet of the lipolysis composition is supplied to a subcutaneous fat layer through the at least one nozzle-type needle (figure 5, item 24) in response to a periodical supply of the pump (“jet injection system”) (the pump would be functionally capable of meeting this limitation); and

[Claims 12 and 13]  Zyman teaches the limitations of claim 1, upon which claims 12 and 13 depend.  Zyman further discloses a longitudinal end of the nozzle-type needle (figure 5, item 24) is blocked (paragraph [0046]); wherein the jet of the lipolysis composition is only supplied through the set of two or more horizontal jet holes (figure 5, item 26) (figure 2; paragraph [0046]).
[Claim 15]  Zyman teaches the limitations of claim 1, upon which claim 15 depends.  In addition, Zyman teaches the lipolysis composition is administered at a depth of 4 millimeters (mm) to 6 mm from a surface of skin (figure 2; paragraph [0053]).
[Claims 17 and 18]  Zyman teaches the limitations of claim 1, upon which claims 17 and 18 depend.  Zyman also teaches wherein each of the horizontal jet holes (figure 5, item 26) in the set of at least two horizontal jet holes are spherical (as shown in figures 3a-3c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395).
[Claims 9 and 14]  Zyman teaches the limitations of claim 1, upon which claims 9 and 14 depend.  The apparatus disclosed by Zyman meets the functional limitations of having a length which is adjustable in penetration depth (the examiner notes “a flexible patch plate” is only functionally recited and is not a positively recited claim limitation).  Although Zyman contemplates the use of more than one needle device (paragraph [0015]), the use of four or more (four to eight) is not specifically disclosed.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the apparatus taught by Zyman to have utilized “four or more” needles, since it has been held that a mere duplication of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
[Claim 10]  Zyman teaches the limitations of claim 9, upon which claim 10 depends.  In addition, Zyman discloses the nozzle-type needle (figure 5, item 24) is functionally capable of being positioned at an interval of 10 centimeters (cm) to 20 cm and inserted into the subcutaneous fat layer (figure 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395), in view of Manstein (WO 2009/099988 A2).
[Claim 6]  Zyman teaches the limitations of claim 5, upon which 6 depends.  Although disclosing a pump capable of creating an oscillation, Zyman does not specifically disclose the oscillation is a repetitive oscillation of 10 hertz (Hz) to 1000 Hz.
However, Manstein teaches an injection apparatus comprising at least one needle wherein an oscillation between 10 Hz and 1000 Hz is applied to tissue (page 16, lines 6-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for Zyman to have utilized an oscillation in the claimed range, as taught by Manstein, in order to provide increased functionality, control, and ease of use, by allowing for a means by which the piercing of a skin surface might be more easily facilitated (Manstein; page 16, lines 6-19).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395), in view of Hagarty (PGPub 2020/0054824).
[Claim 8]  Zyman teaches the limitations of claim 4, upon which claim 8 depends.  Although disclosing the use of a lipolysis composition, Zyman does not specifically disclose the pump is capable of delivering a volume of 300 milliliters per minute (ml/min).
However, Hagarty teaches an apparatus for removal of fat utilizing a pump (figure 14, item 10) capable of delivering a volume of 300 milliliters per minute (ml/min) (paragraphs [0005]-[0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pump taught by Zyman, to utilize a pump capable of delivering the recited rate of fluid, as taught by Hagarty, in order to provide increased functionality and control, by allowing for varied rates of delivery dependent on location and application.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395), in view of Doud et al. (PGPub 2013/0165860).
[Claim 7]  Zyman teaches the limitations of claim 4, upon which 7 depends.  Although disclosing the use of a jet injection system, Zyman does not specifically disclose the jet is at a pressure of 50 psi to 1000 psi.
However, Doud teaches an injection apparatus comprising at least one needle capable of delivering a jet of 50 psi to 1000 psi (80 psi) (paragraph [0273]).
In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 20 is allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the amendments made to independent claim 1, applicant’s representative asserts the prior art to Zyman does not disclose a set of radially positioned horizontal jet holes located “at a single longitudinal point adjacent the distal end.”  The examiner respectfully disagrees.  As noted above, within the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection, the term “horizontal” has not been defined relative to any particular structures, so it is unclear if the jet holes must occupy the same plane or not.  Furthermore, it is unclear what defines “a single longitudinal point,” since the jet holes themselves must inherently occupy a minimum amount of longitudinal distance along the length of the needle.  As stated above, the examiner interprets that “a single longitudinal length” refers to the distance from the proximal end of the proximal-most jet hole to the distal end of the distal-most jet hole, such that the jet holes are not required to occupy identical planes in space.  In this light, Zyman teaches the limitations as claimed.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/10/2021